Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Mark Alleman on June 3, 2022.

Please see Examiner’s Amendment attached to this Allowability Notice.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references Marr et al. (Pat. No. US/ 9176752; hereinafter Marr),  Ramgarajan et al. (Pub. No. US2008/0222449; hereinafter Ramgarajan),  Dang (Pub. No. US2011/0271268; hereinafter Dang)  and 
Kumar et al. (Pub. No. US2009/0172372; hereinafter Kumar) discloses various aspects of the invention. However, the totality of the prior art does not disclose the following feature: 
“	determine that the system management memory region includes a code update instruction at least in part by: 
...
determining, for each SMI handler, whether the respective SMI reason is satisfied based on the respective SMI handler metadata of the SMI handler; and 
responsive to determining that the SMI reason is satisfied for a first subset of SMM threads and is not satisfied for a second subset of SMM threads, assigning the first subset of SMM threads to each SMI handler for which the SMI reason is satisfied, while not assigning the second subset of SMM threads to each SMI handler for which the SMI reason is not satisfied; 
based on the assigned first subset of SMM threads and the unassigned second subset of SMM threads, perform a code update based on the code update instruction, wherein performing the code update includes:
modifying the SMI handler list with information about the assigned first subset of SMM threads; and
executing the plurality of SMI handlers in the modified SMI handler list, using the monarch thread and the one or more other allocated SMM threads;”

	Thus the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        June 3, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199